                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

   UNITED STATES OF AMERICA                         )
                                                    )       No. 3:16-CR-20
   v.                                               )
                                                    )       Judge Collier
   MARK HAZELWOOD                                   )


                                              ORDER

          Before the Court is a motion by Defendant Mark Hazelwood to modify the terms of his

   release to allow him to leave his house but stay on his property for outdoor exercise for one hour

   every Tuesday, Thursday, and Sunday. (Doc. 903.)

          Defendant bases his request on certain language in the Court’s Order of July 29, 2019. (Id.

   at 1 (citing Doc. 891).) In that Order, the Court denied a renewed motion by Defendant to be

   allowed to leave his home for three hours on three days every week to exercise and attend church.

   (Doc. 891.) The Order contains the following sentence: “The Court has also been advised by

   Defendant’s supervising pretrial services officer that Defendant has ample space to exercise in his

   home, including a personal gym and in-ground swimming pool.” (Doc. 891 at 2.) Defendant

   suggests from this sentence that the Court is under the misapprehension that Defendant is currently

   allowed to go into his backyard to exercise. (Doc. 903 at 1.) Defendant accordingly asks the Court

   to grant him permission to do so now.

          The Court was under a misapprehension, but it was a different misapprehension than the

   one Defendant suggests. The Court’s misapprehension was that Defendant’s in-ground pool was

   inside his house. In addition to the information in Defendant’s motion, the Probation Office has

   now clarified for the Court that Defendant’s in-ground pool is outdoors. The Probation Office has




Case 3:16-cr-00020-CLC-HBG Document 905 Filed 11/27/19 Page 1 of 2 PageID #: 22315
   further clarified that Defendant cannot use either his pool or his outdoor hot tub because the

   location monitoring transmitter on Defendant’s ankle cannot be submerged in water.1

           Defendant’s supervising pretrial services officer does not object to Defendant’s motion.

   (See Doc. 903 at 2.) The United States does not oppose Defendant’s motion because it interprets

   the Court’s previous ruling as indicating that Defendant was permitted to use his swimming pool.

   (See id.)

           Given the supervising pretrial services officer’s lack of objection, the motion (Doc. 903) is

   GRANTED. Defendant may go outside his house to exercise on his property on Tuesdays

   between 3:30 p.m. and 4:30 p.m., on Thursdays between 3:30 p.m. and 4:30 p.m., and on Sundays

   between 1:00 p.m. and 2:00 p.m. For the avoidance of doubt, Defendant is not permitted to use

   his swimming pool or his hot tub.



           SO ORDERED.

           ENTER:

                                                         /s/____________________________
                                                         CURTIS L. COLLIER
                                                         UNITED STATES DISTRICT JUDGE




           1
            These clarifications would not have changed the conclusion in the Court’s July 29, 2019,
   Order. The crucial factor as to Defendant’s exercise request was that Defendant had ample space
   to exercise in his house, not whether he had access to a swimming pool.

                                                    2



Case 3:16-cr-00020-CLC-HBG Document 905 Filed 11/27/19 Page 2 of 2 PageID #: 22316
